TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00112-CV


           In Re Alex E. Jones; InfoWars, LLC; and Free Speech Systems, LLC


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


PER CURIAM

               The petition for writ of mandamus and motion for temporary relief are denied.

See Tex. R. App. P. 52.8(a), 52.10.



Before Chief Justice Rose, Justices Triana and Kelly

Filed: March 5, 2019